DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13, and 14 of copending Application No. 16419572 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘572 claims are directed to an ultrasound endoscope system and method that transmits ultrasound waves using an ultrasound transducer array with plurality of ultrasound transducers and receives reflected waves (as in the current application claims 1 and 19).  The ’572 claims are directed to an ultrasound processor with transmission and reception circuits to transmit transmission signal and outputs reception signal, and converting the reception signal into an image to acquire ultrasound image (as in current application claims 1 and 19).  The ‘572 claims are directed to a control circuit that performs polarization processing on the transducer using the transmission circuit in the non-diagnosis period and controlling the transmission circuit to generate the transmission signal which includes a diagnostic driving pulse applied to each of the transducers that generate the waves for acquiring the image and control the transmission circuit to generate a polarization driving pulse (as in current application claims 1 and 19).  The ‘572 claims are also directed reception signals being in a frequency band of a first ultrasound wave generated by the first transmission signal and reception signals of the plurality of ultrasound transducers in a frequency band of a main lobe of second ultrasound wave generated by the second transmission signal have different band characteristics (as in current application claims 1 and 19).  The ‘572 claims include other components that further specify the diagnosis and non-diagnosis periods of the frame time while the current application claims are directed to the driving time of the plurality of ultrasound transducers.  The ‘572 claims are also directed to non-overlapping frequency bands at a level of 20 dB or more (as in current application claims 2 and 20).  Therefore the ‘572 claims are an obvious variation of the current application claims to provide a system and method for acquiring an ultrasound image and an endoscope image to effectively perform polarization processing on a plurality of transducer that the endoscope comprises to ensure acquisition high quality of the ultrasound image.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyuga (20090287086) in view of Nakazawa et al. (20120323514) and further in view of Van Der Horst et al. (20210298714).  
With respect to claims 1 and 18, Hyuga teaches of an ultrasound diagnostic apparatus and method for acquiring an ultrasound image and an endoscope image [0014, 0015] comprising an ultrasound endoscope 100 [0070, 0071, 0074] that transmits waves using an ultrasound transducer array 122-123 in which a plurality of ultrasound transducer are arranged, receives reflected waves of the ultrasound waves, and outputs a reception signal [0079-0081].  Hyuga teaches of an ultrasound processor or processing unit 54 that generates the ultrasound image by converting the reception signal into an image or image generating unit 55 that generates image data representing an ultrasonic image based on the reception signals on which the predetermined signal processing has been performed [0082].  Hyuga teaches of a transmission and reception switching circuit 53 that generates a transmission signal for driving the plurality of ultrasound transducers to generate the ultrasound waves using a pulse generation circuit and supplies the transmission signal to the plurality of transducer under the control of the control circuit [0080, 0081].  
With respect to claims 1 and 18 Hyuga furthermore teaches of polarization processing [0044] but does not explicitly teach of polarization processing on the transducers in a non-diagnosis period.  In a similar field of endeavor Nakazawa et al. teach of an ultrasound based system and method where polarization processing is performed on unstable state when it is determined that the polarization property of the piezoelectric body is in an unstable state [0011].  Nakazawa et al. teach of an ultrasonic sensor 1 for plurality of receiving elements 10, detection circuit 20 for detecting detection signals output from the elements 10, a polarization processing circuit 30, connection switching circuit 40, power supply 50, operating unit 60, and a controller 70 [0040].  Nakazawa et al. teach of a control circuit that performs polarization processing or polarization processing circuit 30 that applies polarization voltage to the receiving elements or transducers 100 [0054].  Nakazawa et al. teach of performing polarization during a period when transmission of waves and reception of waves are not performed or the unstable state and where the cumulative driving time of the transducers becomes equal to or longer than a specified time or elapsed time is greater than the second time [0078, 0079, 0086].  Nakazawa et al. teach of a transmission circuit 320 that generates a transmission signal for driving the plurality of transducers [0110, 0111] to generate the ultrasound waves using a pulse generating circuit or pulse voltage input from the transmitting drive circuit 320 and supplies the transmission signal to the transducers where the transmission signal has a driving voltage using the pulse generation circuit [0112].  Nakazawa et al. teach of plurality of transmitting elements 310 connected in parallel where the plurality of element rows from which transmitting elements are connected serially are arranged with the respective element rows connected to the transmitting drive circuit and would therefore involve generating multiple transmission signals [0112]. Nakazawa et al. further teach of reception signals of the transducer generated by the transmission signals of the plurality of transducers or the multiple transmission/reception signals and comparing the signals output from receiving element group 100 and reference receiving element group 200 and determining whether polarization state of the receiving element group 100 is a stable state or not for polarization processing [0111].  
It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Nakazawa et al. to modify Hyuga to return the piezoelectric body polarization properties to their pre-degradation state making is possible to prevent a decrease in performance of the piezoelectric sensor device [Nakazawa, [0011]].
With respect to claim 1, 2, 18, and 19, Hyuga teaches of different frequency bands for the ultrasound waves to be transmitted and received [0039].  Nakazawa et al. teach of comparing the ultrasound waves received based on the reference transmitting element and receiving signal value of the waves based on the transmitting element and if the margin of error is outside a threshold range, polarization processing of the transmitting element is done [0143].  Therefore since Nakazawa reference teaches of the difference in wave bands between the first transmitting or reference transmitting signal and the second transmitting signals, it would be obvious that  the frequency range of waves corresponding to the first transmission signal or the reference transmission signal would be different from the frequency range of the waves corresponding the second transmission signal to maintain a suitable polarization processed state for the transmitting elements [Nakazawa, [0143]].  Nakazawa et al. however do not explicitly teach of the frequency ranges of the different transmission signals.  In a similar field of endeavor Van Der Horst et al. teach of an ultrasound based system and method where first and second transmitted ultrasound signal may differ where the processor is arranged to independently control the first and the second transducer element wherein the first timing of receiving is in relation to a transmission of an ultrasound signal by the first transducer element and second timing of receiving is in relation to a transmission of an ultrasound signal by the second transducer element [0027].  Van Der Horst et al. further teach of the transducer elements using non-overlapping frequency bands which therefore would obviously not overlap at any frequency level including levels of -20 dB or more [0028, 0069].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Van Der Horst et al. to modify the previous references to allow using both transducer elements simultaneously without introducing any crosstalk between the two separate measurements [Van Der Horst, [0069]].  
With respect to claims 3, 4, and 20,  the Hyuga and Van Der Horst references do not teach of the particulars of the modes and switching between the modes.  Nakazawa et al. teach of different modes and mode switching unit configured to switch between a signal processing mode or the first mode and a calibration mode in which polarization processing is performed and therefore the second mode [0024].  Nakazawa et al. further teach of shifting from first mode to the second mode where the driving time becomes equal to or longer than the specified time in the first mode [0025, 0026, 0078] and switching back to first mode [0087].  Nakazawa et al. further teach that wen the elapsed time is greater than the second time, the determination unit determines whether the signal differential value is less than threshold and when it is greater than threshold values, determines to be an unstable state [0121].  Nakazawa et al. teach of calculating the differential value or differential value calculation unit calculates signal differential value of the signal value of the reference signal detected by the reference signal detection circuit 90 subtracted from the signal value of the detection signal detected by the detection circuit 20 [0120] or subtracting the cumulative drive time from a processing time and comparing to a threshold to determine the need for polarization processing.  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Nakazawa et al. to modify Hyuga to return the piezoelectric body polarization properties to their pre-degradation state making is possible to prevent a decrease in performance of the piezoelectric sensor device [Nakazawa, [0011]].
Claim(s) 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyuga  in view of Nakazawa et al. in view of Van Der Horst et al. and further in view of Poland et al. (20100168576).  Hyuga teaches of image display [0082, 0084] but does not teach of the freeze mode, screen for setting control parameter, and specific user inputs or control functions.  In a similar field of endeavor Poland et al. teach of an ultrasound probe based system and method which includes a freeze option on the images [0026, 0027] and display of images on display 46 [0027].  With respect to claims 5-8, Poland et al. therefore teach of a freeze control to freeze a frame of a live display on the screen where image of one frame of the ultrasound image is displayed [0044].  With respect to claims 9-12, Poland et al. further teach of setting a control parameter of set of controls for setting difference parameters [0044]. With respect to claim 13, Nakazawa et al. teach of inputs by user [0025] but do not teach of inputting information of a patient.  Poland et al. teach of user interface 32 with user control that would allow the user to input information as needed on the screen [0025, 0026].  With respect to claim 14, Poland et al. teach of a screen for designating a part to be subjected to diagnosis is displayed [0044, 0059].  With respect to claim 15, Poland et al. teach of a screen for displaying images generated in the past such as the freeze frame or a live image loop [0044].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Poland et al. to modify the previous references to include control feature configured to acquire and save a frozen image or live image loop and prevent normal manipulation of the probe from actuating control when control actuation is not intended [0044].  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyuga  in view of Nakazawa et al. in view of Van Der Horst et al. and further in view of Abe (20100079586) .  The previous references do not explicitly teach of displaying the endoscopic image and superimposing the endoscope and ultrasound images.  In a similar field of endeavor Abe teaches of a system and method using an ultrasound endoscope 10 where the lesion image is displayed of endoscopic video monitor, pressing freeze button which causes the endoscopic video signal processor to issue endoscopic image capture command  [0053].  Abe further teaches of obtaining the ultrasound image and pressing the ultrasonic image release button at appropriate timing to obtain a desired ultrasonic image  and when the button is pressed, the video may be frozen and the ultrasonic image to be saved may be displayed on the video monitor 28 to notify the doctor [0054].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Abe to modify the previous references to effectively enable capture of endoscopic images of lesion and enable automated switching between endoscopic image to ultrasonic image capture and prevent human error in forgetting to switch between modes [Abe, [0055]].  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyuga in view of Nakazawa et al. in view of Van Der Horst et al. and further in view of Onishi et al. (6636254).  The previous references do not explicitly teach of displaying the endoscopic image and superimposing the endoscope and ultrasound images.  In a similar field of endeavor Onishi et al. teach of system and method produce picture-in-picture image (col. 16 lines 49-56) where the endoscopic image and an ultrasonic image can be seen on the same monitor where the images can be interchanged between main and sub images and therefore the size of the image windows can vary (col. 16 lines 63-col. 17 lines 20).  Onishi et al. also teach of operating in freeze mode or freeze switch 371 (col. 43 lines 52-43, col. 44 line 15).  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Onishi et al. to modify the previous references to improved operability in a operation room and therefore eliminating the need for a monitor for an endoscope to be installed in the limited space of the room as the monitor for the ultrasound image (Onishi, col. 17 lines 20-22).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793